Case 9:19-cv-00014-TH-KFG Document 23 Filed 08/31/21 Page 1 of 2 PageID #: 96



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

CHRISTOPHER LORENZO PEREZ                         §

VS.                                               §                  CIVIL ACTION NO. 9:19cv14

DIRECTOR, TDCJ-CID                                §

                  MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                     JUDGE'S REPORT AND RECOMMENDATION

        Petitioner Christopher Lorenzo Perez, formerly an inmate confined at the Eastham Unit,
proceeding pro se, brought this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

        The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends dismissing the petition as moot.

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge were

filed by the parties.

        Furthermore, petitioner is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

a certificate of appealability, like that for granting a certificate of probable cause to appeal under

prior law, requires the movant to make a substantial showing of the denial of a federal constitutional

right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362 F.3d 323, 328

(5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that substantial

showing, the movant need not establish that he should prevail on the merits. Rather, he must

demonstrate that the issues are subject to debate among jurists of reason, that a court could resolve

the issues in a different manner, or that the questions presented are worthy of encouragement to

proceed further. See Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate
Case 9:19-cv-00014-TH-KFG Document 23 Filed 08/31/21 Page 2 of 2 PageID #: 97



of appealability is resolved in favor of the movant, and the severity of the penalty may be considered

in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied,

531 U.S. 849 (2000).

       Here, petitioner has not shown that any of the issues raised by his claims are subject to debate

among jurists of reason. The factual and legal questions advanced by petitioner are not novel and

have been consistently resolved adversely to his position. In addition, the questions presented are

not worthy of encouragement to proceed further. Therefore, petitioner has failed to make a sufficient

showing to merit the issuance of a certificate of appealability. Accordingly, a certificate of

appealability shall not be issued.
                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A final judgment will be entered in this case

in accordance with the Magistrate Judge's recommendations.

       SIGNED this the 31 day of August, 2021.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge




                                                  2
